Citation Nr: 1517900	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  14-21 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an initial compensable rating for bilateral hearing loss, prior to December 30, 2014.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, from December 30, 2014.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted entitlement to service connection for bilateral hearing loss and provided an initial noncompensable (zero percent) rating.

The February 2014 rating decision additionally denied entitlement to service connection for tinnitus.  However, on his March 2014 notice of disagreement, the Veteran specifically only disagreed with the rating assigned for his bilateral hearing loss.  Subsequently, in a January 2015 rating decision, he was granted entitlement to service connection for tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

The virtual record contains a June 2013 audiogram in an uninterrupted graph form.  An accompanying June 2013 VA treatment record noted the Veteran had had mild to severe sensorineural hearing loss, and that his speech discrimination scores were good in the right ear and excellent in the left ear.  The impression was that the Veteran would benefit from bilateral amplification.  It appears that speech discrimination testing was performed; however, it is unclear if the testing was peformed utilizing the Maryland CNC word list as required under VA regulations.  See  38 C.F.R. § 4.85.  On remand, a VA audiologist should interpret the graph into auditory threshold decibel results and indicate whether speech discrimination testing utilizing the Maryland CNC word list was performed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should have a VA audiologist interpret the June 2013 private audiogram results.  The audiologist should interpret graphical data and word recognition scores.  The audiologist should comment on whether speech testing was performed with the Maryland CNC, if possible.

2.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review,

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




